Case 1:20-cv-03263-JPH-DLP Document 5 Filed 01/07/21 Page 1 of 3 PageID #: 22




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

AARON THRASHER,                                 )
                                                )
                          Plaintiff,            )
                                                )
                    v.                          )   No. 1:20-cv-03263-JPH-DLP
                                                )
CARVANA LLC,                                    )
                                                )
                          Defendant.            )

                                         ORDER

                     I.          Granting in forma pauperis status

      Mr. Thrasher's motion to proceed in forma pauperis, dkt. [2], is

GRANTED. See 28 U.S.C. § 1915(a). While in forma pauperis status allows Mr.

Thrasher to proceed without prepaying the filing fee, he remains liable for the

full fees. Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App’x 64, 65

(7th Cir. Jan. 15, 2019) (“Under 28 U.S.C. § 1915(a), a district court may allow

a litigant to proceed ‘without prepayment of fees,’ . . . but not without ever

paying fees.”). No payment is due at this time.

                           II.      Denying Motion for Counsel

      Mr. Thrasher's motion for counsel, dkt. [3], has also been considered.

Litigants in federal civil cases do not have a constitutional or statutory right to

court-appointed counsel. Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018).

"Two questions guide this court's discretionary decision whether to recruit

counsel: (1) 'has the indigent plaintiff made a reasonable attempt to obtain

counsel or been effectively precluded from doing so,' and (2) 'given the difficulty


                                            1
Case 1:20-cv-03263-JPH-DLP Document 5 Filed 01/07/21 Page 2 of 3 PageID #: 23




of the case, does the plaintiff appear competent to litigate it himself?" Id.

(quoting Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007)). "Whether to

recruit an attorney is a difficult decision: Almost everyone would benefit from

having a layer, but there are too many indigent litigants and too few lawyers

willing and able to volunteer for these cases." Olson v. Morgan, 750 F.3d 708,

711 (7th Cir. 2014).

      Mr. Thrasher indicates that he has attempted to recruit counsel on his

own. Dkt. 3. The Court appreciates Mr. Thrasher's attempts at recruiting

counsel and does take his efforts into consideration.

      For the second question, the Court considers "whether the difficulty of

the case—factually and legally—exceeds the particular plaintiff's capacity as a

layperson to coherently present it to the judge or jury himself." Id. At this

early stage, Mr. Thrasher has effectively communicated the claim he intends to

pursue and has not shown a need for counsel to assist him in amending his

complaint, or to "investigate and flesh out any claim that may exist." Mapes v.

Indiana, 932 F.3d 968, 971-72 (7th Cir. 2019).

      Therefore, at this time, Mr. Thrasher's motion for assistance with

recruiting counsel, dkt. [3], is DENIED without prejudice. If Mr. Thrasher

wishes to renew his motion as the case progresses, he may do so.

                        III.   Directing Service of Process

      The clerk is directed under Federal Rule of Civil Procedure 4(c)(3) to

issue process to Defendant Carvana LLC in the manner specified by Rule 4(d).

Process shall consist of the complaint, dkt. 1, applicable forms (Notice of


                                         2
Case 1:20-cv-03263-JPH-DLP Document 5 Filed 01/07/21 Page 3 of 3 PageID #: 24




Lawsuit and Request for Waiver of Service of Summons and Waiver of Service

of Summons), and this Order.

SO ORDERED.

Date: 1/6/2021




Distribution:

AARON THRASHER
678 N. Pendleton Ave.
Pendleton, IN 46064

Carvana LLC
6508 W F W Marks Dr.
Greenfield, IN 46140




                                     3
